 1
 2
 3
 4                                                              JS-6
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11    CHERYL DANIELS, an individual,           CASE NO.: 2:20-cv-03957-JFW-Ex
12                       Plaintiff,            ORDER ON STIPULATION TO
                                               DISMISS ENTIRE ACTION WITH
13           vs.                               PREJUDICE
14    TARGET CORPORATION, a
      business entity [sic],                   State Court Complaint Filed: February 6,
15                                             2020
                           Defendants.
16                                             This Action Commenced: April 30, 2020
17
18        On May 10, 2021, the parties jointly submitted a Stipulation of Dismissal,
19 dismissing this entire action and claims herein, with prejudice, to the Court.
20 Accordingly, this action and all claims herein are dismissed with prejudice, and the
21 parties will bear their own respective attorneys’ fees and costs.
22
23        IT IS SO ORDERED.
24
25 Dated: May 13, 2021
                                           UNITED STATES DISTRICT JUDGE
26
27
28
                                    1
               ORDER ON STIPULATION TO DISMISS ENTIRE ACTION
